Name: 2010/484/EU: Council Decision of 7Ã September 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  economic geography;  labour market;  monetary economics
 Date Published: 2010-09-11

 11.9.2010 EN Official Journal of the European Union L 240/5 COUNCIL DECISION of 7 September 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska (2010/484/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2010/6 of the European Central Bank of 1 July 2010 to the Council of the European Union on the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the ECBs Governing Council and approved by the Council of the European Union. (2) The mandate of the current external auditors of NÃ ¡rodnÃ ¡ banka Slovenska ended after the audit for the financial year 2009. It is therefore necessary to appoint external auditors from the financial year 2010. (3) NÃ ¡rodnÃ ¡ banka Slovenska has selected Ernst & Young Slovakia, spol. s.r.o. as its external auditors for the financial years 2010 to 2014. (4) The Governing Council of the ECB recommended that Ernst & Young Slovakia, spol. s.r.o. should be appointed as the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska for the financial years 2010 to 2014. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(16) of Decision 1999/70/EC shall be replaced by the following: 16. Ernst & Young Slovakia, spol. s.r.o. are hereby approved as the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska for the financial years 2010 to 2014.. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 7 September 2010. For the Council The President D. REYNDERS (1) OJ C 184, 8.7.2010, p. 1. (2) OJ L 22, 29.1.1999, p. 69.